DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 16 and 17, filed 8/25/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Ogura U.S. PGPUB No. 2014/0346352 discloses a charged particle beam device comprising: an electron optics system 40; a stage 21; a sample chamber holding a sample (“a biological sample is sealed in the sample supporting member” [0041]) and including a first insulating layer 11, and a conductive layer 12 formed on the first insulating layer 11 (as illustrated in figure 1); a signal detection circuit and detecting a current (“the value of current of electrons passing through the metal laminated films is measured” [0042]); and a main control unit that irradiates the conductive layer 12 of the sample chamber placed on the stage 21 with an electron beam 41 from the electron optics system 40. However, Ogura does not disclose that the insulating layer 11 is in contact with the sample, and does not disclose that the signal detection circuit is connected to the conductive layer and detects a current flowing through the conductive layer. Therefore, Ogura does not disclose inputting a detection signal from such a detection circuit to a main control unit.
Kim U.S. PGPUB No. 2009/0152461 discloses a charged particle beam device that irradiates a conductive layer 30 (in contact with an insulating layer 20) with an electron beam and measures the current of the conductive layer 30 (“if a large current value is simultaneously measured through the single conductive layer 30” [0036]). However, in Kim, the structure of the conductive layer and insulating layer is the sample and therefore Kim does not disclose that the insulating layer is in contact with the sample, as claimed.
Moses et al. U.S. PGPUB No. 2004/0046120 discloses a charged particle beam device that measures current across a conductive membrane that is irradiated with an electron beam (“We measure the current with no obstruction to estimate the full current that the SEM provides at the sample, and then measure the effect of the membrane on this current. Finally, we measure the current going through the membrane to a given material, in our case gold and water” [0087]). However, Moses does not disclose that the conductive layer is formed on an insulating layer that is in contact with the sample.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: a main control unit that irradiates a conductive layer of a sample chamber placed on a stage with an electron beam from an electron optics system and is input with a detection signal from a signal detection circuit detecting a current flowing through the conductive layer; wherein the conductive layer is formed on a first insulating layer that is in contact with the sample.

Regarding independent claims 13, 17, 23, and 28; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-12, 14-16, 18-22, 24-27, and 29; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 13, 17, 23, and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881